PER CüRiam.
This appeal involves another attempt on the part of the orginial defendant to assert against the additional defendant a cross action for contribution. As pointed out in the prior appeal, the demurrer to the cross action was sustained for failure to allege sufficient facts to show breach of duty upon the part of the additional defendant as a contributing cause to the death of plaintiff’s intestate. The amendment now involved does not cure that defect. It does not supply allegations of fact sufficient for that purpose.
By the compromise judgment and the assignment thereof, the original parties have settled their controversy. There is no case left in court in which the original defendant may now proceed against the additional defendant. Moreover, all the original defendant’s rights are irrevocably assigned to its trustee who appears now to be the real party in interest. Another stumbling block in appellant’s way is the right of appeal from an order which appears to have been entered in the court’s discretion.
Whether the original defendant, or its trustee, may maintain an independent action for contribution is not now before us! The order denying the motion to amend is
Affirmed.